DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 16th, 2021 has been acknowledged.  By this amendment, claims 1, 3, 4, 8, 9, 10, and 13 have been amended and claim 2 has been cancelled.  Accordingly, claims 1 and 3-14 are pending in the present application in which claim 1 is in independent form.  Applicant’s amendment to the title has been accepted and Applicant’s amendment to claims 10 and 13 had obviated the claim objections indicated in the previous office action.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation "the third ultrasonic bonding portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that Applicant may amend claim 14 to include in line 2, --a third ultrasonic bonding portion provided on the substrate--- to provide proper antecedent basis for the claim in order to obviate the claim objection and improve clarity.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3-14 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
th, 2021 (see Applicant’s remarks on page 7, line 5 to page 8, line 16), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a second ultrasonic bonding portion provided on the substrate, a second terminal plate electrically connected to the semiconductor chip via the second ultrasonic bonding portion, the second terminal plate being provided above the first terminal plate, and the second terminal plate having a second surface facing the first terminal plate, and a second adhesive layer provided on the second surface, and the second adhesive layer containing a second adhesive", as recited in independent claim 1.
Claims 3-14 also allowed as being directly or indirectly dependent of the allowed independent base claim.
					Conclusion
This application is in condition for allowance except for the formal matters as shown in paragraph No. 3 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi		U.S. Patent 10,468,387	Nov. 5, 2019.
Fukuda et al.		U.S. Patent 7,482,685	Jan. 27, 2009.
Ishiwata et al.	U.S. Patent 6,605,868	Aug. 12, 2003.
Oya et al.		U.S. Pub. 2018/0247888	Aug. 30, 2018.
Asada et al.		U.S. Patent 9,698,091	Jul. 4, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892